Citation Nr: 0526533	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  92-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952.  He also had National Guard service before 
his active duty tour and again from 1954 to 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied service connection for diverticulitis.  
The veteran appealed the RO decision, and in July 1993 the 
Board denied service connection for diverticulitis.  The 
veteran appealed the July 1993 Board decision to the United 
States Court of Appeals for Veterans Claims, known as the 
United States Court of Veterans Appeals before March 1, 1999 
(hereinafter Court).  In a June 1995 decision the Court 
vacated the Board's decision and remanded the case.  The 
Board thereafter remanded the case to the RO in October 1995 
and February 1999 for further development.

In a December 1999 decision, the Board again denied 
entitlement to service connection for a gastrointestinal 
disorder.  The veteran appealed the Board decision to the 
Court, and in an October 2000 Order, the Court granted a 
joint motion to remand the case to the Board.  The Board 
thereafter remanded the case to the RO in October 2001.

In an August 2003 decision, the Board denied the claim of 
entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service.  In 
September 2003, jurisdiction over the claims file was 
transferred to the RO in Milwaukee, Wisconsin.  The veteran 
thereafter appealed the August 2003 Board decision to the 
Court, and in a March 2005 Order, the Court vacated and 
remanded the Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's March 2005 Order concluded that VA should 
undertake efforts to secure records from the Social Security 
Administration (SSA) in connection with the veteran's claim.  
The Board notes in this regard that in February 1993 
statements, the veteran reported receiving disability 
benefits from the SSA.  The Court identified no other 
deficiency in the development of the veteran's claim to this 
point.

In light of the March 2005 Order, the Board will remand the 
case for the purpose of securing any pertinent records from 
the SSA for the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, a copy of the medical 
records upon which the award or 
denial was based, and a copy of the 
records associated with any 
subsequent disability determinations 
by the SSA.

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and VA's 
implementing regulations.  Then, the 
RO should prepare a new rating 
decision and readjudicate the issue 
on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the appellant and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


